            Case 5:19-cv-00380-FB-ESC Document 146 Filed 11/17/20 Page 1 of 2




                                      IN THE UNITED STATES DISTRICT COURT
                                       FOR THE WESTERN DISTRICT OF TEXAS
                                              SAN ANTONIO DIVISION

GLORIA LOPEZ, on Behalf of Herself                                             )
and All Others Similarly Situated,                                             )
                                                                               )
          Plaintiff,                                                           )
                                                                               )
V.                                                                             )          CIVIL ACTION NO. SA-19-CA-0380-FB
                                                                               )
PROGRESSIVE COUNTY MUTUAL                                                      )
INSURANCE COMPANY,                                                             )
                                                                               )
          Defendant.                                                           )

                         ORDER ACCEPTING REPORT AND RECOMMENDATION
                              OF UNITED STATES MAGISTRATE JUDGE

          Before the Court is the Report and Recommendation of United States Magistrate Judge (docket

no. 145) concerning Plaintiff’s [Redacted] Amended Motion for Class Certification and Brief in

Support (docket no. 83) and related filings. To date, no objections to the Report and Recommendation

have been received.1

          Because no party has objected to the Magistrate Judge's Report and Recommendation, the Court

need not conduct a de novo review. See 28 U.S.C. § 636(b)(1) ("A judge of the court shall make a de

novo determination of those portions of the report or specified proposed findings and recommendations

to which objection is made."). The Court has reviewed the Report and Recommendation and finds its

reasoning to be neither clearly erroneous nor contrary to law. United States v. Wilson, 864 F.2d 1219,

1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989).




           1
               Any party who desires to object to a M agistrate's findings and recom m endations m ust serve and file his, her or its written objections within
 fourteen days after being served with a copy of the findings and recom m endation. 28 U .S.C. § 635(b)(1). If service upon a party is m ade by m ailing
 a copy to the party’s last known address, “service is com plete upon m ailing.” F ED . R. C IV. P. 5(b)(2)(C). If service is by electronic m eans, “service is
 com plete upon transm ission.” Id. at (E).
        Case 5:19-cv-00380-FB-ESC Document 146 Filed 11/17/20 Page 2 of 2




       IT IS THEREFORE ORDERED that the Report and Recommendation of United States

Magistrate Judge (docket no. 145) is ACCEPTED pursuant to 28 U.S.C. § 636(b)(1) such that

Plaintiff’s [Redacted] Amended Motion for Class Certification (contained within docket no. 83) is

DENIED. This case continues to be referred to the Magistrate Judge for further pretrial proceedings.

       It is so ORDERED.

       SIGNED this 17th day of November, 2020.


                                       _________________________________________________
                                       FRED BIERY
                                       UNITED STATES DISTRICT JUDGE



.




                                                 2
